Exhibit 1 AMENDMENT NO.7 TO RIGHTS AGREEMENT This Amendment No. 7 to Rights Agreement (this "Amendment") is made effective as of the 29th day of October, 2007.This Amendment is an amendment to the Rights Agreement, dated as of April 16, 1991, as amended effective as of December 19, 1991, as amended effective as of February 7, 1995, as amended effective as of May 29, 1995, as amended effective as of March 8, 2001, as amended effective as of February 26, 2004, and as amended effective as of March 20, 2007 (the "Rights Agreement"), between Luby's, Inc., a Delaware corporation (formerly known as Luby's Cafeterias, Inc. and referred to herein as the "Company"), and American Stock Transfer & Trust Company (the "Rights Agent"). RECITALS WHEREAS, pursuant to and in compliance with Section 27 of the Rights Agreement, the Company and the Rights Agent wish to amend the Rights Agreement as set forth herein; NOW THEREFORE, the parties hereto agree as follows: Section 1.Amendments.From and after the effective date of this Amendment, the Rights Agreement shall be amended as follows: (a)Clause (b)(ii) of the definition of "Maximum Additional Shares" contained within the definition of "Exempt Person" included in Section 1 of the Rights Agreement is hereby amended to replace "28%" with "33%".The remainder of the definition of "Exempt Person," including the definition of "Maximum Additional Shares," shall remain unchanged. (b)Exhibit A (Form of Right Certificate) and Exhibit B (Summary of Rights to Purchase Common Shares) to the Rights Agreement shall be amended to conform to the changes in the Rights Agreement made and effected pursuant to this Amendment. Section 2.Remainder of Agreement Not Affected.Except as set forth in Section1 hereof, the terms and provisions of the Rights Agreement shall remain in full force and effect and are hereby ratified and confirmed. Section 3.Authority.Each party represents that such party has full power and authority to enter into this Amendment, and that this Amendment constitutes a legal, valid and binding obligation of such party, enforceable against such party in accordance with its terms. Section 4.Definitions, References. (a)Unless otherwise specifically defined herein, each term used herein which is defined in the Rights Agreement shall have the meaning assigned to such term in the Rights Agreement. (b)On and after the effective date of this Amendment (i)all references in the Rights Agreement, including Exhibits A and B, to the Rights Agreement shall be deemed to refer to the Rights Agreement as amended by this Amendment, and all prior amendments, and (ii)all references to "hereof," "hereunder," "herein," "hereby" and other similar references contained in the Rights Agreement as well as each reference to "this Agreement" and each other similar reference contained in the Rights Agreement shall refer to the Rights Agreement, as amended. Section 5.Counterparts.This Amendment may be executed in one or more counterparts, each of which shall be deemed to be an original, but all of which shall constitute one and the same agreement. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed and attested, all as of the day and year first above written. LUBY'S, INC. By: /s/Peter Tropoli Name: Peter Tropoli Title: Senior Vice President, General Counsel and Secretary AMERICAN STOCK TRANSFER & TRUST COMPANY By: /s/Herbert J. Lemmer Name: Herbert J. Lemmer Title: Vice President
